DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, the claim recites the placement of motion capture sensors, setting rotational limits, setting actions and executing actions to be performed by segments of a biomechanical skeleton.  However, the claim language fails to connect how the motion of the segments is captured and translated into virtual environment.  As such, the method omits essential steps, such omission amounting to a gap between the steps are rejected.  Additionally, claims 2-15 are rejected herewith by virtue of claim dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hallberg (US 2016/0324447) in view of Gatzsche et al. (US 2008/0307945, hereinafter “Gatzsche”).
With respect to Claim 1, Hallberg teaches a method, comprising:
selecting a parent segment on a biomechanical skeleton (Hallberg: Para. [0062]; Fig. 5, second body segment 430);
selecting a child segment connected to the parent segment (Hallberg: Para. [0046]; Fig. 5, first body segment 404);
positioning a first motion capture sensor at a first location on a motion capture subject, the first location corresponding to the parent segment (Hallberg: Para. [0160]; Figs. 5 and 18A, step 1803 auxiliary IMU 500 mounted on second body segment 430);
positioning a second motion capture sensor at a second location on the motion capture subject, the second location corresponding to the child segment (Hallberg: Figs. 5 and 18A, step 1802 primary IMU 402 mounted on first body segment 404);
setting a first rotational limit for a first spatial zone and a second rotational limit for the first spatial zone for the parent segment (Hallberg: Fig. 15, rotational limits for second body segment);
setting a first rotational limit for a second spatial zone and a second rotational limit for the second spatial zone for the parent segment (Hallberg: Para. [0163]; Fig. 15, rotational limits for second body segment).
Hallberg fails to expressly disclose performing a first or second action by the child segment; and executing the first or second action when the parent segment is in the respective first or second spatial zone. 
However, Gatzsche discloses:
setting a first action to be performed by the child segment;
setting a second action to be performed by the child segment (Gatzsche: Fig. 13; Para. [0141], circle segments 400 represent angular range of the circle);
executing the first action when the parent segment is positioned in the first spatial zone (moving a finger when the hand is in a left quadrant (Gatzsche: Fig. 13; Paras. [0024], [0027], [0240] and [0337], the selection of key is dependent upon user input of a angular range of the circle); and
executing the second action when the parent segment is in the second spatial zone (Gatzsche: Fig. 13; Paras. [0027] – [0028], [0239] – [0243] and [0337).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method, as taught by Hallberg, to incorporate the user inputting an input angle or input angle range for generating a note signal associated with a pitch class based on an assignment function, as taught by Gatzsche, in order to enable a user who is not musically trained to generate note signals in a faster and more efficient way (Gatzsche: Para. [0024]).

Claims 2-15 is rejected under 35 U.S.C. 103 as being unpatentable over Hallberg in view of Gatzsche, as applied above to claim 1, and further in view of Pryor et al. (US 6,720,949, hereinafter “Pryor”).
With respect to Claim 2, the combination of Hallberg as modified by Gatzsche teaches the method of claim 1, wherein motion by the child segment must be greater than a first motion threshold for the first action to be performed.
Hallberg as modified by Gatzsche fails to expressly define thresholding the measured motion quantities.
However, Pryor discloses wherein motion by the child segment must be greater than a first motion threshold for the first action to be performed (Pryor: Col. 50, lines 47-60).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method, as taught by Hallberg and Gatzsche, to incorporate thresholding measured sensor quantities, as taught by Pryor, in order to provide increased learning efficiency especially for small children and the disabled (Pryor: Col. 4, lines 42-52).

With respect to Claim 3, the combination of Hallberg as modified by Gatzsche and Pryor teaches the method of claim 2, wherein motion by the child segment must be greater than a second motion threshold (Pryor: Col. 4, lines 42-52) for the second action to be performed (Gatzsche: Para. [0262]).

With respect to Claim 4, the combination of Hallberg as modified by Gatzsche and Pryor teaches the method of claim 3, further comprising setting the first motion threshold to a minimum magnitude of angular rotation (Gatzsche: Fig. 4D; Para. [0043]).

With respect to Claim 5, the combination of Hallberg as modified by Gatzsche and Pryor teaches the method of claim 3, further comprising setting the first motion threshold to a minimum magnitude of linear displacement (Pryor: Col. 26, lines 46-49).

With respect to Claim 6, the combination of Hallberg as modified by Gatzsche and Pryor teaches the method of claim 3, further comprising setting the first motion threshold to a minimum pressure value of pressure from a pressure sensor (Pryor: Col. 57, lines 19-23).

With respect to Claim 7, the combination of Hallberg as modified by Gatzsche and Pryor teaches the method of claim 3, further comprising setting the first motion threshold to a minimum magnitude of a change in a velocity of motion of the child segment (Pryor: Col. 26, lines 46-49).

With respect to Claim 8, the combination of Hallberg as modified by Gatzsche and Pryor teaches the method of claim 1, further comprising defining a first action group comprising a set of actions to be performed following motion by the child segment, wherein the first action is one of the set of actions in the first action group (Gatzsche: Paras. [0169] – [0171]).

With respect to Claim 9, the combination of Hallberg as modified by Gatzsche and Pryor teaches the method of claim 8, wherein a selected one of the first action group is performed when the parent segment is positioned in the first spatial zone (Gatzsche: Fig. 16; Para. [0178]).

With respect to Claim 10, the combination of Hallberg as modified by Gatzsche and Pryor teaches the method of claim 8, further comprising defining a second action group comprising another set of actions to be performed following motion by the child segment, wherein the second action is one of the set of actions in the second action group.

With respect to Claim 11, the combination of Hallberg as modified by Gatzsche and Pryor teaches the method of claim 1, further comprising preventing execution of the second action when the parent segment is in the first spatial zone (Hallberg: Fig. 16b, step 1634).

With respect to Claim 12, the combination of Hallberg as modified by Gatzsche and Pryor teaches the method of claim 1, further comprising preventing execution of the first action when the parent segment is in the second spatial zone (Hallberg: Fig. 16b, step 1634).

With respect to Claim 13, the combination of Hallberg as modified by Gatzsche and Pryor teaches the method of claim 1, further comprising setting a first rotational limit and a second rotational limit for each of an additional plurality of spatial zones (Gatzsche: Figs. 8-9; Para. [0136]).

With respect to Claim 14, the combination of Hallberg as modified by Gatzsche and Pryor teaches the method of claim 1, further comprising setting the first rotational limit for the second spatial zone and the second rotational limit for the first spatial zone at a same value of a rotation angle of the parent segment (Gatzsche: Figs. 8-9; Para. [0136]).

With respect to Claim 15, the combination of Hallberg as modified by Gatzsche and Pryor teaches the method of claim 1, further comprising setting the first rotational limit and the second rotational limit for each spatial zone to form an intervening space between the spatial zones (Gatzsche: Figs. 8-9; Para. [0136]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625